                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )    No. 3:16-cr-00121
                                                  )
 SANDRA CALLOWAY,                                 )
                                                  )
         Defendant.                               )

                                 MEMORANDUM OPINION

        Before the Court is Sandra Calloway’s Motion for Compassionate Release (Doc. No. 46).

Ms. Calloway is 47 years old, has served approximately 68 months of her 120 month sentence

imposed for being a felon in possession of a firearm, and is currently detained at FCI Coleman

Low. She moves for compassionate release because her high blood pressure and high cholesterol

leave her unable to care for or protect herself from COVID-19 while in prison. (Doc. No. 46 at 8).

        Ms. Calloway filed a compassionate release request with the Warden at Coleman Low on

May 4, 2020. (Doc. No. 50-1). More than 30-days have passed since she made this request and the

Court finds that she has satisfied the exhaustion requirement. See United States v. Alam, No. 20-

1298, 2020 WL 2845694, at *2, *4 (June 2, 2020). Her Motion is properly before the Court.

        The Court has authority to grant compassionate release when the defendant shows an

extraordinary and compelling reason. 28 U.S.C. § 3582(c)(1)(A). A “serious” medical condition

is an extraordinary reason when it “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13 Application Note 1(A)(ii). Ms. Calloway alternatively asserts that

her risk for COVID-19 could qualify as extraordinary and compelling for “other reasons.” (Doc.




      Case 3:16-cr-00121 Document 53 Filed 06/29/20 Page 1 of 4 PageID #: 234
No. 46 at 11–12). It is hotly debated whether a court, rather than the BOP, can determine what

constitutes other reasons, see United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL

1627331, at *4 (E.D. Pa. Apr. 1, 2020) (collecting cases), and it is not necessary for the Court to

join that discussion today because Ms. Calloway’s Motion fits neatly under the analysis for a

substantial medical condition. See U.S.S.G. § 1B1.13 Application Note 1(A). Even if the Court

did have the authority to assess “other reasons,” the result would be the same.

       As the Government notes, a medical condition that renders the defendant increasingly

likely to suffer a serious and potentially fatal case of COVID-19, if contracted, may be one that is

“serious” and “substantially diminishes the ability of the defendant to provide self-care” in prison.

U.S.S.G. § 1B1.13 Application Note 1(A)(ii); (Doc. No. 50 at 13); see also United States v.

Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *5 (C.D. Ill. May 15, 2020)

(collecting cases that “[c]ourts around the country have granted compassionate release where the

defendant suffers from a serious condition that increases the likelihood of severe consequences

from COVID-19”). That would be an extraordinary and compelling reason under Application Note

1(A) and this inquiry is highly individualized, tailored to the circumstances of the defendant before

the Court.

       The CDC has recently updated its guidance regarding what medical conditions put an

individual at increased risk of severe illness from COVID-19. High blood pressure is not a

definitive risk factor but it “might” put individuals at an increased risk. People of Any Age with

Underlying    Medical     Conditions,    CTRS.    FOR    DISEASE     CONTROL      &    PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (updated June 25, 2020). Other



                                                     2

    Case 3:16-cr-00121 Document 53 Filed 06/29/20 Page 2 of 4 PageID #: 235
current scientific research suggests that high blood pressure can substantially increase the

likelihood of serious COVID-19 complications. Defendant cites research that

       patients with pre-existing damage to [blood] vessels, for example from diabetes and
       high blood pressure, face higher risk of serious [COVID-19] disease. Recent
       Centers for Disease Control and Prevention (“CDC”) data on hospitalized patients
       in 14 U.S. states found that . . . fully half had pre-existing high blood pressure.

(Doc. No. 46 at 13 (citing Meredith Wadman, How does coronavirus kill? Clinicians trace a

ferocious rampage through the body, from brain to toes, SCIENCE (April 17, 2020),

https://www.sciencemag.org/news/2020/04/how-does-coronavirus-kill-clinicians-trace-

ferocious-rampage-through-body-brain-toes)).

       While high blood pressure is a comorbidity for COVID-19, Ms. Calloway does not allege

that her condition is particularly severe or not controlled with medication. To the contrary, she is

taking medicine and it appears to be controlling her condition; Ms. Calloway’s cardiovascular

functions were “[w]ithin normal limits” at a May 14, 2020 medical visit. (Doc. No. 51-1 at 1–3).

Taking medicine to control high blood pressure may even diminish her risk as at least one source

with the Mayo Clinic suggests that “people with untreated high blood pressure seem to be more at

risk of complications from COVID-19 than those whose high blood pressure is managed with

medication.” Dr. William F. Marshall, III, COVID-19 and high blood pressure: Am I at risk?,

MAYO        CLINIC,       (June       17,       2020),       https://www.mayoclinic.org/diseases-

conditions/coronavirus/expert-answers/coronavirus-high-blood-pressure/faq-20487663; see also

Marlene Cimons, High blood pressure drugs apparently don’t add to COVID-19 danger as earlier

feared, WASH. POST (June 13, 2020), https://www.washingtonpost.com/health/high-blood-

pressure-drugs-apparently-dont-add-to-covid-19-danger-as-earlier-feared/2020/06/12/22432df6-

a9a9-11ea-94d2-d7bc43b26bf9_story.html (“Certain widely used medications that treat high

blood pressure apparently don’t add to the danger as earlier feared.”).


                                                     3

    Case 3:16-cr-00121 Document 53 Filed 06/29/20 Page 3 of 4 PageID #: 236
       Ms. Calloway’s medical manifestation does not create a particular increased risk and she

also is not at a particular risk of contracting COVID-19 at Coleman Low, as compared to other

prisons. At Coleman Low, the Bureau of Prisons reports that of 45 inmates tested, 1 returned

positive as of June 26, 2020. See COVID-19 Inmate Test Information, FED. BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last visited June 26, 2020). The disease appears

relatively well controlled at her facility. Realistically, close quarters inherent in a prison present

certain difficulties implementing social distancing, but the mere presence of COVID-19 in society,

or of positive cases “in a particular prison[,] cannot justify compassionate release—if it could,

every inmate in that prison could obtain release.” United States v. Brooks, No. 07-CR-20047-JES-

DGB, 2020 WL 2509107, at *5 (C.D. Ill. May 15, 2020) (internal quotations omitted).

       On the totality of the circumstances Ms. Calloway has not shown that her specific risk from

high blood pressure is so severe, that the particular risk of an outbreak at Coleman Low is so high,

or that a combination of these two make her particularly vulnerable to poor COVID-19 outcomes

should she contract COVID-19. She has presented no evidence that hyperlipidemia increases her

risk of a serious COVID-19 case. Ms. Calloway does not have “extraordinary and compelling

reason” for release and her Motion for Compassionate Release (Doc. No. 46) will be denied.

       An appropriate order will enter.

                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                      4

    Case 3:16-cr-00121 Document 53 Filed 06/29/20 Page 4 of 4 PageID #: 237
